DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (directed to a “method for machining the tip circle diameter of a tooth system of a gearwheel”), Species Category A(ii) (in which the machining of the tip surface of the tooth via the disk-shaped tool occurs such that the relative movement performed during the chip-removing movement is brought about in that the gearwheel is moved axially along the workpiece axis of rotation Rw from a starting position, which is assigned to a first end face of the disk-shaped tool, in the direction of the second end face of the disk-shaped tool), and Species Category B(b) (in which the disk-shaped tool is configured as shown in Figure 4) in the reply filed on October 4, 2022 is acknowledged.
Claims 2, 6, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2022.
Specification
The disclosure is objected to because of the following informalities:
It appears that the paragraph beginning on page 10, line 8, is inconsistent with the remainder of the specification.  In particular, elsewhere in the specification, the hob-peeling wheel 3 is described as creating the internal tooth system 4 (see at least page 8, lines 8-11 and 20-31 and page 9, lines 1-20, for example), whereas the removal of material from the tip surfaces 8 of the teeth 9 created by hob-peeling wheel 3 is carried out by either tool 7 (having defined cutting edge 10; see Figures 1 and 3) or tool 7’ (having cutting edge segments 10a separated by free spaces 10b; see Figure 4) (see at least page 8, lines 12-19, page 9, line 21 through page 10, line 7, as well as page 10, lines 15-26, for example).  However, on page 10, lines 8-11, the specification instead says that “gearwheel-shaped hob-peeling wheel 3 is moved by means of the gearwheel 6 in the axial direction Xz over the width B of the tip surfaces 8 until its cutting edge 10 has entirely swept over the tip surfaces 8 of the teeth 9, and has removed a chip having the thickness S from the tip surfaces 8 while doing so”, i.e., indicates that instead of either tool 7 or tool 7’ performing the removal of material (of thickness S) from previously-created tip surfaces 8 of the teeth, such is carried out by hob-peeling wheel 3.  Additionally, page 10, lines 8-9 indicates that cutting edge 10 is a cutting edge of hob-peeling wheel 3, rather than being a cutting edge of the disk-shaped tool 7, as previously disclosed, and as shown in Figures 1 and 3.  
Furthermore, the statement (on page 10, lines 8-10) that the “gearwheel-shaped hob-peeling wheel 3 is moved by means of the gearwheel 6 in the axial direction Xz over the width B of the tip surfaces 8” is unclear, as it is unclear how or in what regard the gearwheel 6 would be able to, in and of itself, cause such translational movement of gearwheel-shaped hob-peeling wheel 3 (i.e., in direction Xz).  It is noted that even if “gearwheel-shaped hob-peeling wheel 3” on page 10, line 8, were to be changed to –disk-shaped tool 7—to overcome the issues described above with the paragraph beginning on page 10, line 8, such would not clarify how or in what regard a gearwheel 6, per se, would be able to cause the translational movement of the tool 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, the limitation “the tip circle diameter” lacks sufficient antecedent basis in the claim.
	In claim 1, line 7, the limitation “the tip surface” lacks sufficient antecedent basis in the claim.  The same issue exists in claim 1, line 12; claim 12, line 3; and claim 13, line 3.
	In claim 1, line 7, the limitation “the tooth to be machined” lacks sufficient antecedent basis in the claim, noting that the claim previously recited “at least one tooth of the tooth system of the gearwheel is machined…”, thus reciting a range of such teeth from one to an infinite number, and it is thus unclear which tooth of the range “at least one tooth” is intended to be referenced in the limitation “the tooth”.  
	In claim 1, lines 6-8, the claim recites “characterized in that the tool is disk-shaped, that the disk-shaped tool machines the tip surface of the tooth to be machined, in each instance, by removing chips”.  It is unclear as set forth in this limitation what effect “in each instance” is intended to have on the claim, i.e., in each instance of what?  For each tooth of the “at least one tooth” limitation?  For each tip surface (rendering it further unclear how many tip surfaces are intended to be recited)?  Etc.
	In claim 1, line 8, it is unclear as set forth in the claim to what “its” is intended to refer.
	In claim 1¸ lines 8-9, the claim recites “using at least one partial segment of its circumferential edge configured as a defined blade”.  However, it is noted that “its circumferential edge configured as a defined blade” lacks clear antecedent basis in the claim.
	In claim 1, line 10, the limitation “the chip-removing machining” lacks sufficient antecedent basis in the claim, noting that plural recitations of machining by removing chips were previously recited (see claim 1, line 4, and claim 1, line 8), rendering it unclear which such machining by removing chips is intended to be referenced via the limitation “the chip-removing machining”.  The same issue exists in at least claim 8, lines 1-2; claim 10, line 2, and claim 14, penultimate line.
	In claim 1, line 11, the claim recites “the axial direction of the tooth system”.  However, noting that no “axial direction” that is specifically “of the tooth system” was previously recited in the claim, and noting that plural axes were previously recited in the claim, all of which are in some way related to the “tooth system”, (and it is further unclear whether any of the explicitly recited axes are intended to be the axis referenced via the limitation “the axial direction of the tooth system”), it is unclear which direction is intended to be required via the limitation “the axial direction of the tooth system”.
	In claim 1, line 11, it is unclear as set forth in the claim to what “which” is intended to refer, i.e., as the result of what?
	In claim 3, last two lines, the limitation “the second end face of the disk-shaped tool” lacks sufficient antecedent basis in the claim, and it is noted that it is not inherent that the disk-shaped tool only has two end faces.  
	In claim 3, last two lines, the limitation “the direction of the second end face…” lacks sufficient antecedent basis in the claim, and it is noted that it is not inherent that the second end face only has/possesses one direction.
	In claim 3, last two lines, it is unclear what is being set forth as “in the direction of the second end face”.  It is also unclear as claimed whether such limitation is actually intended to mean in a direction “toward” a second/opposite end face (see page 4, lines 8-12, for example) (though it is noted that this is not what the claim currently says).
	In claim 7, the claim recites “characterized in that partial segments of the circumferential edge are configured as a defined blade, distributed over the circumference of the circumferential edge, in each instance”.  Firstly, noting that claim 1 previously recited “using at least one partial segment of its circumferential edge configured as a defined blade”, it is unclear as set forth in the claim whether the “partial segments” recited in claim 7 are intended to be a subset of, or instead be additional to, the previously recited “at least one partial segment”.  Additionally, it is unclear as claimed what effect “in each instance” is intended to have on the claim, and it is unclear as claimed to what “in each instance” is intended to refer, i.e., in each instance of what?
	In claim 8, the claim recites “during the chip-removing machining, the speed of rotation ratio Wz/Ww formed from the speed of rotation Wz of the disk-shaped tool and the speed of rotation Ww of the workpiece is 1.1 to 10”.  However, it is unclear as claimed whether such intends to indicate a single value for the ratio, i.e., a value of 1.1/10 (with the disk-shaped tool rotation speed being 1.1 and the workpiece speed of rotation being 10), which is 0.11, or whether such intends to indicate a range of values for the ratio, i.e., the ratio being in the range from 1.1 to 10.
	In claim 12, line 3, it is unclear (via the lack of a modifying article such as “the” or “said”) as claimed whether the “machining of the tip surface…” is intended to be the same as, or additional to/different from, the machining of the tip surface that was previously set forth in claim 1.
	In claim 14, lines 1-2, the limitation “the axis intersection angle (Σ’) set during the hob-peeling machining carried out for producing the tooth system” lacks sufficient antecedent basis, as no “axis intersection angle” that was “set during the hob-peeling machining” was previously recited.  Additionally, given that no such axis intersection angle re the hob-peeling machining was previously recited, it is unclear as set forth in the claim what axes are intended to be referenced re such an “axis intersection angle”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, and 12-14, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0054554 to Sobczyk (hereinafter, “Sobczyk”).
Sobczyk teaches a method for machining a gear.  In particular, a blank in the form of an untoothed workpiece wheel 7 is supported for rotation (about axis 8) in a rotary workpiece spindle 24 (Figure 14).  A tool spindle 21 is provided with a combination tool mounted thereto (see the discussion in paragraph 0005 on the left column of page 2 regarding the “combi tool”, which teaches “[I]t is in particular provided that the gear-cutting tool and the chamfer tool form a combi tool, which can be rotationally driven by a shared tool spindle”, and “[C]hamfer tool and gear-cutting tool are arranged coaxially to one another and are connected to one another in a rotationally fixed manner, wherein the chamfer tool, which has a smaller diameter as compared to the gear-cutting tool, is arranged upstream of the gear-cutting tool in the direction towards the free end of the tool spindle”, and “[T]he toothing is created by means of a gear-cutting tool, which is rotationally driven synchronously tot eh (sic) workpiece spindle by means of a tool spindle” and “[T]he toothing is followed by a further machining step, in response to which the chamfer is created” and “[F]or this purpose, a chamfer tool is rotationally driven by means of the same…tool spindle”) including a gear-cutting tool 1 and a chamfer tool 14 (Figure 14, paragraph 0022).  The gear cutting operation (in which teeth 9 are created in workpiece wheel 7) via gear-cutting tool 1 is shown in Figures 1-4 (see paragraphs 0007-0010 and 0024, for example), and aspects of the chamfering operation (in which chamfers 13 are created via chamfer tool 14) are shown in Figures 5-8 (see also paragraphs 0011-0014 and 0029-0030, for example).  
The gear-cutting operation (in which teeth 9 are created in workpiece wheel 7) via gear-cutting tool 1 is carried out such that the axis 2 of rotation of the gear-cutting tool 1 is offset from (re the claimed “axial distance” recited in claim 1, lines 5-6) and at an axis intersection angle α1 with respect to the axis 8 of rotation of the workpiece wheel 7.  See Figures 1-2 re the offset, and see especially Figure 3 regarding the axis intersection angle α1.  As disclosed (regarding claims 1 and 4-5), the axis intersection angle α1 is “approximately 20o (20o±5o), preferably in a range of between 15o and 30o” (see paragraph 0005, and particularly the sentence spanning pages 1 to 2; see also paragraph 0032).  Additionally, the cutting tool 1 is “disk-shaped” (see Figures 1-4 and 14) and includes a plurality of cutting teeth 3 that each form a respective cutting edge 4, which are used for removing “chips”, and which cutting edges 4 constitute “partial segments” of the circumferential edge of the disk-shaped cutting tool 1 that are (re claim 7) “distributed over the circumference of the circumferential edge”.  See Figures 1-4 and at least paragraphs 0024-0025, for example.  Note that during the machining via cutting tool 1, a relative movement (such as V1; see Figure 4) between the tool 1 and the gearwheel 7 is performed, which movement is oriented in “the axial direction of the tooth system”, such as, for example, the vertical direction thereof with respect to Figure 4.  See Figure 4, and see also paragraph 0027.  It is noted that such relative movement results in the tool 1 “sweeping” over the tip surface being machined.  See Figures 1-4, 14, and paragraphs 0024-0028.
The chamfering operation (in which chamfers 13 are machined in workpiece wheel 7) via chamfering tool 14 is carried out such that the axis 15 of rotation of the chamfering cutter 14 is offset from (re the claimed “axial distance” recited in claim 1, lines 5-6) and at an axis intersection angle α2 with respect to the axis 8 of rotation of the workpiece wheel 7.  See Figures 5-6 re the offset, and see especially Figure 7 regarding the axis intersection angle α2.  As disclosed (regarding claims 1 and 4-5), the axis intersection angle α2 is “approximately 10o (10o±5o), preferably in a range of between 5o and 20o” (see paragraph 0005, and particularly on page 2, left column, lines 3-8; see also paragraph 0032, and it is noted that the teaching of a value of 10o, for example, serves to anticipate claims 4-5).  Additionally, the chamfering cutting tool 14 is “disk-shaped” (see Figures 5-8 and 14) and includes a plurality of cutting teeth 16 that each form cutting edges 17+17’+17” (see Figures 5-8 and 12), which are used for removing “chips”, and which cutting edges 17” (and/or 17, 17’) constitute “partial segments” of the circumferential edge of the disk-shaped chamfering cutting tool 14 that are (re claim 7) “distributed over the circumference of the circumferential edge”.  See Figures 5-8 and 12 and at least paragraphs 0030-0031, for example.  Note that during the machining via chamfering cutting tool 14, a relative movement (such as V2; see Figure 8) between the tool 14 and the gearwheel 7 is performed, which movement is oriented in “the axial direction of the tooth system”, such as, for example, the direction of an axis that extends parallel to V2 and that passes through the tooth system.  See Figure 8, and see also paragraph 0033, for example.  It is noted that such relative movement results in the tool 14 “sweeping” over the tip surface being machined.  See Figures 5-11, 12, 14, and paragraphs 0029-0034, for example.
It is noted that the present claim language of claim 1, for example, is sufficiently broad such that either one of the aforedescribed creation of teeth 9 via the gear-cutting tool 1, or the aforedescribed chamfering of the teeth 9 via the chamfering cutting tool 14, can be considered the “machining the tip circle diameter of a tooth system of a gearwheel”, in which “the tip surface” of the tooth is machined, as set forth in present claim 1.  Note that, for example, all of the aforedescribed machining is machining that is of some surface of the tooth tip, as broadly claimed, and all of the aforedescribed machining is machining that is of a tip portion that is on a “circle diameter”, as broadly claimed, such as an imaginary circle whose center coincides with the center of the workpiece 7, and that passes through the machined portion(s), as broadly claimed.
	Regarding claim 12, the claim language is met, noting that the skiving type machining via the cutter 1 (see paragraphs 0001, 0005, 0024-0028) that creates the teeth 9 can be considered the claimed “hob peeling” operation, and the machining of the chamfer 13 via cutter 14 (described above) can be considered the claimed “machining of the tip surface of the at least one tooth” 9 that is subsequently carried out by disk-shaped cutter 14.  See above discussion of the machining operations of cutters 1 and 14.
	Regarding claim 13, see Figure 14, noting that hob-peeling tool 1 for producing the tooth system (of teeth 9) and the disk-shaped tool 14 for chip-removing machining of the tip surface are jointly attached to a tool holder (such as 21/22; alternatively, see the discussion of the “combi” tool in paragraph 0005, and referenced in the above rejection of claim 1), offset from one another in the axis direction of the tool axis of rotation 2/15 (see Figure 14; see also paragraphs 0005 and 0022, for example).  
	Regarding claim 14, the axis intersection angle α1 (Fig. 3) set during the hob-peeling machining (carried out via cutter 1 to produce the teeth 9 of the tooth system, as discussed in the above rejection of claim 1) differs from the axis intersection angle α2 (Fig. 7) at which the tool axis 15 of rotation is oriented during the chip-removing machining of the workpiece 7 by means of the disk-shaped tool 14, with respect to the axis 8 of rotation of the workpiece 7.  See paragraph 0005, paragraph 0032, and paragraphs 0044-0045, for example, as well as the discussion of these angles found in the above rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10, as best understood in view of the above rejections based thereon, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0054554 to Sobcyzk (hereinafter, “Sobcyzk”), as applied to at least claim 1 above.
Sobcyzk teaches all the aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.
However, regarding claim 3, considering the claimed chip-removing machining to be that carried out by tool 1, as described above, it is noted that in Sobcyzk, there is relative (infeed) movement V1 (between the tool 1 and the workpiece 7) that is performed during the chip-removing machining (via 1) (see Figure 4 and at least paragraphs 0027), and the direction of the relative movement V1 is along the workpiece axis 8 of rotation (see Figures 1-4 and paragraphs 0027 and 0033) from a “starting position” (i.e., wherever the movement starts) from one major face of the tool 1 towards the opposite major face of the tool (see Figure 4).  As disclosed by Sobcyzk, the workpiece spindle 24 is provided with an “adjusting aggregate” 26 (under the control of electronic control device 27) for adjusting the positions (in the two linear axis directions shown above 25 in Figure 14, as well as in the pivotal direction of 25 shown in Figure 14) of the workpiece spindle, and the tool spindle 21 is likewise provided with an “adjusting aggregate” 23 (under the control of electronic control device 27) for adjusting the positions (in the two linear axis direction shown above 22 in Figure 14, as well as in the pivotal direction of 22 shown in Figure 14) of the tool spindle.  See, for example, Figure 14, as well as paragraphs 0001, 0005, 0021-0023, and claim 3 of Sobczyk.  Paragraph 0005 teaches that the adjusting aggregates are provided to create the infeed.  
However, regarding claim 3, while both the tool spindle 21 and the workpiece spindle 24 are capable of moving in the direction V1 (re the adjusting aggregates as described previously) Sobczyk is silent as to whether the relative movement in direction V1 is brought about via a movement of the gearwheel 7, or via a movement of the tool spindle 21.  
That said, it is noted that there are only three choices, i.e., either the relative movement comes from movement of the (movable) tool spindle 21 (alone) in direction V1, the relative movement comes from movement of the (movable) workpiece spindle 24 (alone) in direction V1, or the relative movement comes from movement of both the (movable) workpiece spindle 24 and the (movable) tool spindle 21 in opposite directions along the same axis V1 (which would be a relative movement including claimed movement of the gearwheel), all of which the disclosed machine is capable of carrying out (via the aforedescribed adjusting aggregates).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the relative movement in direction V1 be via (or include) movement of the workpiece spindle 24 (and thus the workpiece 7), as such amounts to the choosing, from a finite number (three, two of which meet the present claim language) of identified, predictable (particularly since the machine taught by Sobczyk is capable of all three choices, as discussed above) solutions, with a reasonable expectation of success, noting that all three options result in the salient relative movement that achieves the cutting operation.
Additionally, regarding claim 10, Sobczyk is silent as to the directions of rotation of the cutters 1, 14, and of the workpiece 7.  Thus, Sobczyk does not explicitly teach that the disk-shaped tool (either 1 or 14) rotate in the same direction during the chip-removing machining, as set forth in claim 10.  
That said, it is noted that there are only two choices, i.e., the disk-shaped tool rotates in the same direction during the chip-removing machining, or the disk-shaped tool and the workpiece rotate in opposite directions during the machining.
Examiner takes Official Notice that it is well-known for disk-shaped gear machining tools to rotate in the same rotational direction as the workpiece being machined.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the disk-shaped tools 1 and 14 taught by Sobczyk rotate in the same direction, as is well-known, noting that such amounts to the choosing from a finite number (two) of identified, predictable solutions, with a reasonable expectation of success, and also noting that such amounts to the application of a known technique (i.e., rotation of the tool and workpiece in the same direction) to a known method (i.e., the method of machining taught by Sobczyk) to yield the predictable result of the rotating tool and workpiece carrying out the disclosed machining.  
Claims 8-9, as best understood in view of the above rejections based thereon, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0054554 to Sobcyzk, as applied to at least claim 1 above.
Sobcyzk teaches all the aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.
Additionally, it is noted that Sobczyk explicitly teaches that the speed ratio between each of the tools 1, 14 and workpiece 7 corresponds to ratio of the number of teeth of the tool to the number of teeth of the workpiece.  See paragraph 0023.  Furthermore, Sobczyk teaches that the quotient of the number N1 of teeth 3 of the cutter 1 to the number N0 of teeth 9 of the workpiece wheel is greater than or equal to ½, and teaches that the quotient of the number N2 of teeth 16 of the cutter 14 to the number N0 of teeth 9 of the workpiece wheel is greater than or equal to 1/3.  See paragraphs 0042-0043, for example.   
That said, considering, for example, an interpretation of the limitation “during the chip-removing machining, the speed of rotation ratio Wz/Ww formed from the speed of rotation Wz of the disk-shaped tool and the speed of rotation Ww of the workpiece is 1.1 to 10” as set forth in claim 8, (or 1.1 to 5 re claim 9), of a range of ratios between 1.1 to 10 or between 1.1 to 5, it is noted that such ranges (1.1 to 10 or 1.1 to 5) has an overlap with the ranges disclosed by Sobczyk (i.e., greater than or equal to ½, i.e., from ½ to infinity, and greater than or equal to 1/3, i.e., from 1/3 to infinity).  
That said, it would therefore have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of Sobczyk from greater than or equal to ½ (re tool 1) or greater than or equal to 1/3 (re tool 14), to “1.1 to 10” (re claim 8) or “1.1 to 5” (re claim 9), as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 11, as best understood in view of the above rejections based thereon, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0054554 to Sobcyzk (hereinafter, “Sobcyzk”), as applied to at least claim 1 above.
Sobcyzk teaches all the aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.
However, Sobcyzk is silent as to the thickness of the disk-shaped tools 1 and 14 (i.e., the thickness measured parallel to the respective axes 2, 15, of rotation), and thus does not teach that such thickness is “at least 1 mm”, as set forth in claim 11.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the claimed “thickness” (measured parallel to the respective axes 2, 15 of rotation) of the tools 1 and 14 be at least 1 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the method/device of Sobczyk would not operate differently if scaled to have the claimed dimension, noting that such is merely a function of what scale of gearing is being produced, which is dependent on the desires of the end user.  Further, applicant places no criticality on the range claimed, indicating that the thickness “can” be within the claimed range (see page 6 of the present application specification, lines 7-9, for example).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
November 17, 2022